Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 15-20, 23-30 and 32-39 are pending.
	Claims 12-14, 21-22 and 31 have been cancelled by the Applicant.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deborah Lu on 08/03/2021.

The application has been amended as follows: 
IN THE CLAIMS: 
Claim 15. (Currently Amended) The 

Drawings
The petition made by the Applicant to accept colored drawings was granted on 01/29/2020.
	 
Withdrawn Objections
	Objection to claim 10 is withdrawn in light of amendment made by the Applicant

	Objections to claims 27 and 28 are withdrawn in light of the amendments made by the Applicant.

Withdrawn Rejections
Rejections of claims 1-31 under 35 U.S.C. 112(b) as being indefinite is withdrawn in light of the amendments made by the applicant.
	Rejections of claims 1-31 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement is withdrawn in light of the amendments made by the applicant.
Rejection of claims 11, 13-15, 17-18, 21-22, 25 and 30-31 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in light of the amendments made by the applicant.
Rejection of claims 13-15, 17, 18, 21, 22, 25 and 31 under 35 U.S.C. 102(a)(1) for being anticipated by Moor (US Patent no. 9,155,279, issued October 13, 2015) is withdrawn in light of the amendments made by the applicant.

Biological deposit
This application requires public availability of specific biological material to make and use the claimed invention. Applicant has amended paragraph 43 of the specification on 07/23/2021 stating that the deposit has been made and accepted pursuant to the terms of the Budapest Treaty with NCIMB Ltd, Ferguson Building, Craibstone Estate, Bucksburn, Aberdeen AB21 9YA, UK, on August 14, 2018 under accession number 43145. Further it is noted that on 07/23/2021 the Applicant provided a receipt of the 

Closest Prior Art
The closest prior art is Moor (US Patent no. 9,155,279, issued October 13, 2015), which teaches lettuce variety “79-86 RZ WINTEX RZ”, which shares many of the same characteristics as instant 79-414 RZ including plant type, seed color, anthocyanin distribution, anthocyanin concentration, leaf color, leaf thickness, absent trichomes, head shape, butt shape and midrib (Tables 1-2). However, the plants differ in at least margin incision depth, margin indentation and leaf glossiness when grown in the same conditions. 

Conclusion
	Claims 1-11, 15-20, and 23-30, 32-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662